DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on December 7, 2022 is acknowledged. Claims 1-7, 9-17, and 19 are pending in this application. Claims 1-4, 6, 11-14, and 19 have been amended. Claims 8 and 18 have been cancelled.  

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 7 because the claim recites ulobetosal (halobetasol); amrinone (inamrinone); and cucurbitacin I (elatericin B, JSI-124) which are noted to be  synonyms, therefore, the recitation of both is redundant has been withdrawn in view of Applicant’s amendment to claim 7 to correct the redundancy. 
The further objection to claim 7 because the term polymers need not be capitalized has been withdrawn in view of Applicant’s amendment to the claim to uncapitalize the term. 
Additionally, the objection to claim 7 because the claim recites the acronym NO releasing properties  for “nitric oxide” releasing properties has been withdrawn in view of Applicant’s amendment to recite “Nitric Oxide releasing properties (NO releasing properties). 
Additionally, the objection to claim 7 because there is an extra space between parogrelil and the comma “,) has been withdrawn in view of Applicant’s amendment to the claim to correct the typographical error. 
Additionally, the objection to claim 7 because numerous agents are recited twice has been withdrawn in view of Applicant’s amendment to the claim to correct the redundancy. 
The objection to claim 8 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s cancelation of the claim and incorporation of the claim limitations into claim 1. 
The objection to claim 18 because the claimed invention is directed to non-statutory subject matter has been withdrawn in view of Applicant’s cancellation of the claim. 
Claim Rejections - 35 USC § 112
The rejection of claims 7, 11-14, and 18  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Regarding claim 7, it is unclear if Applicants recitation of  vitamins  in line 18 intended to be part of the Markush grouping or simply alternatives or examples of said vitamins and  there no closing parenthesis “)” recited in the claim has been withdrawn in view of Applicant’s amendments to the claim to delete the term “vitamins” , remove parenthesis, remove the terms  “and the likes”,  "such as", and “derivatives and analogs thereof” throughout the claim; 
The rejection of claim 11 because the claim recites the limitation "the polyhydric alcohol" in lines 1-2 has been withdrawn in view of Applicant’s amendment to change the claim dependency to provide proper antecedent basis. 
The rejection of claim 12 because the claim recites the limitation "the antioxidant" in line 1 has been withdrawn in view of Applicant’s amendment to change the claim dependency to provide proper antecedent basis. 
The rejection of claim 13 because the claim recites the limitation "the buffer" in line 1 has been withdrawn in view of Applicant’s amendment to change the claim dependency to provide proper antecedent basis. 
The rejection of claim 14 because the claim recites the limitation "the sweetener" in line 1 has been withdrawn in view of Applicant’s amendment to change the claim dependency to provide proper antecedent basis. 
The rejection of claim 18 because the claim recites “Use of the pharmaceutical composition of claim 1…” has been withdrawn in view of Applicant’s cancellation of the claim. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-7, 9, 11,  14, and 17-18 under 35 U.S.C. 103 as being unpatentable over Zhou  (CN 111494409, Abstract only), in view of Rumio et al. (US 10,646,476) and further in view of Shahid Beheshti University of Medical Sciences (ClinicalTrials.gov, Available online March 21, 2011) has been withdrawn in view of Applicants amendment to incorporate limitations of claim 8 into claim 1. 
The rejection of claims 15 under 35 U.S.C. 103 as being unpatentable over Zhou  (CN 111494409, Abstract only), in view of Rumio et al. (US 10,646,476) and further in view of Shahid Beheshti University of Medical Sciences (ClinicalTrials.gov, Available online March 21, 2011) as applied to claims 1-7, 9, 11, 14, and 17-18 above, and further in view of Conti et al. (US 2013/0039881)  has been withdrawn in view of Applicants amendment to incorporate limitations of claim 8 into claim 1. 
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over  Zhou  (CN 111494409, Abstract only), in view of Rumio et al. (US 10,646,476) and further in view of Shahid Beheshti University of Medical Sciences (ClinicalTrials.gov, Available online March 21, 2011) as applied to claims 1-7, 9, 11, 14, and 17-18 above, and further in view of Johansen et al. (US 6,387,352) has been withdrawn in view of Applicants amendment to incorporate limitations of claim 8 into claim 1. 
The rejection of claims 10 and 12-13 under 35 U.S.C. 103 as being unpatentable over Zhou  (CN 111494409, Abstract only), in view of Rumio et al. (US 10,646,476) and further in view of Shahid Beheshti University of Medical Sciences (ClinicalTrials.gov, Available online March 21, 2011) as applied to claims 1-7, 9, 11, 14 and 17-18 above, and further in view of Chapter 1 (Pharmaceutical solutions for oral administration, available July 5, 2008) has been withdrawn in view of Applicants amendment to incorporate limitations of claim 8 into claim 1. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear how the method of making the composition of claim 1 can be prepared without the use of lidocaine and additionally requires the inclusion of components not included in claim 1’s composition.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Claim 19 has been amended to clarify the method. 
No claim amendments to claim 19 have been presented in the response. The Examiner attempted to contact Elizabeth Miller numerous times on December 14-16, 2022. However, the Examiner was not able to speak with Ms. Miller. No answering service or voicemail was available. 

Allowable Subject Matter
Claims 1-7 and 7-17 allowed. The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art is that of Zhou  (CN 111494409, Abstract only), in view of Rumio et al. (US 10,646,476) and further in view of Shahid Beheshti University of Medical Sciences (ClinicalTrials.gov, Available online March 21, 2011). Zhou discloses a medical mouthwash for preparing radiation oral mucositis, oral ulcers after chemotherapy, recurrent aphthous ulcers, and oral cleansing or periodontal treatment comprising 0.5-5% lidocaine (abstract). 
Zhou does not disclose the use of L-carnosine or dexpanthenol. 
Rumio discloses a mouthwash formulation comprising carnosine (Example 4). Carnosine is defined as N--alanyl-histidine and both its enantiomeric forms: D-carnosine and L-carnosine, as well as the racemic forms and mixtures in a proportion (column 3, lines 38-34).  
Carnosine can be added in the amount of 0.01-40% weight/total weight of the composition (column 3, lines 45-47). 
The composition can be used by a person who suffers from a reduced and/or lack of lubrication of the oral mucosa (column 3, lines 1-4). 
Shahid discloses an oral solution containing 5% dexpanthenol. The composition is in the form of a mouthwash. 
However, there is not disclosure or motivation to include the fatty acids recited in the amended claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615